Shaw, C. J.
This is a suit at law, founded on contract, in which the plaintiff, by his guardian, seeks to recover a judgment de bonis'intestati, and can have no other. Such a suit is expressly barred by St. 1852, c. 294, limiting the action to two years from the time of giving bond. In this case the administratrix was appointed and gave bond in December 1856, the two years expired in December 1858, and this suit was commenced in March 1859. The guardian by whom the plaintiff now sues was appointed on the 16th of February 1858, almost a year before the expiration of the two years’ limitation.
*561If the cause of action did not accrue till the settlement of the guardianship account in the probate office, and that was not until after the lapse of two years, then no cause of action ever accrued against the administratrix, and the plaintiff’s remedy, if he has any, is against the heirs. If it was a debt, due upon the decease of the guardian, like that of other creditors, requiring only a settlement of the account at the probate office, to liquidate it and ascertain the amount, then it was barred by the two years’ limitation. In either case, this action against the administratrix cannot be maintained, and the remedy of the ward, if he has any, is against the heirs of the intestate, or by suit on the guardianship bond.

Judgment for the defendamt.